                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.
                                                             Case No. 18-CR-154

VAN L. MAYES,

                    Defendant.


       THE UNITED STATES’ MOTION FOR AN EXTENSION OF TIME TO
                           FILE A RESPONSE


      The United States of America, by and through undersigned counsel, respectfully

request an extension of time to file a response to the defendant’s motions to

compel un-redacted discovery and for disclosure of the identity of an informant. The

government needs additional time to go through the significant discovery requests and

appropriately research the defendant’s arguments. The government asks for a new

filing deadline of June 26, 2020. The defendant does not oppose this request.

      Dated at Milwaukee, Wisconsin, this 1st day of June, 2020.


                                               Respectfully submitted,

                                               MATTHEW D. KRUEGER
                                               United States Attorney

                                         By:   /s/ Christopher J. Ladwig
                                           1




      Case 2:18-cr-00154-PP-WED Filed 06/01/20 Page 1 of 2 Document 78
                                   CHRISTOPHER J. LADWIG
                                   Assistant United States Attorney
                                   Office of the United States Attorney
                                   Eastern District of Wisconsin
                                   517 East Wisconsin Avenue, Room 530
                                   Milwaukee, WI 53202
                                   Telephone: (414) 297-4103
                                   Fax: (414) 297-1738




                               2




Case 2:18-cr-00154-PP-WED Filed 06/01/20 Page 2 of 2 Document 78
